DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/7/2021 has been entered.

Response to Amendment
The amendment dated has been considered and entered into the record.  Claims 1 and 20 now require that the impact copolymer has a total ethylene content, based on the total weight of the impact copolymer, which is less than the total comonomer content of the propylene-based elastomer.  Claims 1, 2, 4–18, and 20–25 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4–18, and 20–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 20, from which the other claims depend, now require that the impact copolymer has a total ethylene content, based on the total weight of the impact copolymer, which is less than the total comonomer content of the propylene-based elastomer.  The instant Specification fails to provide support for the new limitation.
Claims 1 and 20 recite the limitation "the total comonomer content of the propylene-based elastomer" in a fiber and nonwoven composition.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4–18, and 20–25 are rejected under 35 U.S.C. 103 as being unpatented over Li (US 2006/0135699 A1) and Yang (WO 2004/014998 A2) as incorporated by reference and in view of Cheng (US 7,319,122 B2).
Li discloses a composition for the manufacture of fibers and spunbond nonwoven fabrics at weights as low as 20 grams per square meter comprising first and second propylene polymers.  Li abstract, ¶ 295.  The first propylene polymer is a high-melting, impact propylene homopolymer and may be present in the composition at a level of at least 50 weight percent, while the second propylene polymer may be a reactor blend of a propylene-based elastomer present in the composition at weights of up to 50 percent and comprises propylene and from about 15 to about 25 weight percent ethylene units and has a MFR preferably as high as 25 g/10 min. and a heat of fusion between 1 and 65 J/g.   Id. ¶¶ 41, 153, 163, 166, 183, 212, 246, 273, claims 41, 49.  Li has defined ethylene to be an alpha-olefin polymer.  Id. ¶ 273.  
The impact polymers (ICPs) used in Li are described in Yang.  See Li ¶¶ 160, 436.  Yang discloses an impact polymer that is a reactor blend comprising 40–95 weight percent propylene homopolymer and 5–60 weight percent copolymer which comprises propylene and 5–70 weight percent ethylene.  See Yang at 37–39.  Accordingly, the ICP has a total ethylene content ranging from less than 1 percent to 42 percent based upon the weight of the impact copolymer.  The total comonomer content of the propylene-based elastomer of Li ranges from 0.5–30 weight percent of propylene-based elastomer.  Li ¶ In re Aller, 105 USPQ 233.
The preferred MFR of these ICPs depends on the desired end use, however, more preferred values range from about 5 g/10 min. to about 100 g/10 min., with the high MFRs being of significance.  Id. at 40.
The Li composition may further comprise one weight percent slip additive and is blended to form a fiber with a monocomponent structure and denier of from about 0.5–10.  Id. ¶¶ 229, 234–236, 307.  The Li composition may use injection molding to form a fiber that has a peak elongation greater than 630%.  See id. Table 11.  Claim 1 requires a fiber, wherein the fiber has a peak elongation greater than 175% when spun at 1500 m/min as measured by a Textechno Statimat machine.  Claim 20 requires a nonwoven composition that has a peak elongation in the MD greater than about 70%.  As demonstrated above, the claimed compositions are anticipated.  Accordingly, the Li composition, when drawn into a fiber would necessarily have a peak elongation greater than 175% and when made into a nonwoven composition would have a peak elongation in the MD greater than about 175%. 
Li and Yang fail to teach an acceptable MWD for the propylene homopolymer or blend MFR.
Cheng teaches a blended propylene composition that includes homopolymers used to form fibers.  Cheng abstract, 1:38–2:51.  The MWD for the propylene homopolymers used to form the fibers range from 2.5–6.  Id. 3:1–42.  Cheng also teaches a MFR for the propylene blend of from about 25 g/10 min. to about 35 g/10 min. to form fibers and fabrics.  Id. at 5:55–6:3.
Thus, it would have been obvious to the ordinarily skilled artisan to have used propylene homopolymers within the MWD range taught by Cheng, as well as a MFR of from about 25 g/10 min. to about 35 g/10 min. in order to successfully to form the fibers of Li.
The nonwoven fabric of Li may be incorporated as a facing layer into a variety of articles that would require an elastic layer.  See Li ¶¶ 312–313.  As such, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have made a nonwoven laminate comprising the Li nonwoven fabric as a facing layer and an elastic layer in order to create the various articles described in Li.  



Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that in the claimed invention a high MFR PBE and an ICP with a lower ethylene content copolymer component were blended together and unexpectedly yielded fibers having high peak elongation and good spinnability.  The ICPs used in Li are described in Yang.  See Li ¶¶ 160, 436.  Yang discloses that the preferred MFR of these ICPs depends on the desired end use, however, more preferred values range from about 5 g/10 min. to about 100 g/10 min., with the high MFRs being of significance. Yang 40.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have selected an ICP at the high end of the MFR range taught in Yang because Li specifically states that those taught in Yang are preferred and Yang emphasizes impact polymers with high (e.g., above 50 g/10 min) melt flow rates.  Furthermore, Applicant offers no objective evidence indicating that solving the challenges cited would have required more than routine experimentation by those of ordinary skill in the art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786